DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "proximate" in claim 1 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification fails to define the boundaries of the phrase, creating uncertainty as to the scope of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minor et al. (US 2016/0050854).
In re. claim 1, Minor teaches a method of treating a tree, the method comprising: positioning a temperature transmitter proximate to the tree (temperature sensor in tunnel (12)) (para [0038]); and lowering a treatment unit (12) over the tree and the temperature transmitter (via height adjusting mechanism) (para [0025]), the treatment unit configured to move independently from a supply unit (20) (fig. 1), the treatment unit in fluid communication with the supply unit (via conduit (46)) (para [0031]).
In re. claim 2, Minor teaches the method of claim 1, further comprising: programming a system controller (62) with a treatment temperature (para [0038]) and a treatment duration time (elapsed time) (para [0038]); and running a treatment program through the system controller to treat the tree at the treatment temperature for the treatment duration time (routines or algorithms) (para [0038]).
In re. claim 3, Minor teaches the method of claim 2, further comprising raising the treatment unit above the tree and the temperature transmitter after the expiration of the treatment duration time (via height adjusting mechanism) (para [0025]).
In re. claim 4, Minor teaches the method of claim 1, wherein the treatment unit includes a treatment ring defining a treatment region (defined by tunnel (22)) (fig. 1) and a canopy (32) enclosing the treatment region (fig. 2), and wherein lowering the treatment unit over the tree and temperature transmitter includes positioning the treatment unit with the tree and temperature transmitter within the treatment region (temperature sensor in tunnel (12)) (para [0038]).
In re. claim 6, Minor teaches the method of claim 1, further comprising spraying a fluid into a treatment region, the treatment region defined by the treatment unit, the tree positioned within the treatment region (via steam dispenser (44)) (para [0031]).

In re. claim 8, Minor teaches the method of claim 6, further comprising heating the fluid within the supply unit (at steam distribution system (42)) (para [0031]).
In re. claim 9, Minor teaches the method of claim 6, further comprising controlling a flowrate of the fluid to control a temperature within the treatment region (via valves or baffles) (para [0031]).
In re. claim 10, Minor teaches the method of claim 9, further comprising monitoring the temperature with the temperature transmitter (monitored at control unit (64)) (para [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Minor as applied to claim 1 above and further in view of Anderson et al. (US 2007/0185749).
In re. claim 5, Minor teaches the method of claim 1, lowering the treatment unit over the tree and the temperature transmitter includes using an elevating mechanism to move the treatment unit independently from the supply unit (via height adjusting mechanism) (para [0025]).
Minor fails to disclose the temperature transmitter is a wireless temperature transmitter.
Anderson teaches a temperature transmitter (22) for a tree (12) is a wireless temperature transmitter (para [0045]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647